Citation Nr: 0011387	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center located in St. Paul, Minnesota, which 
denied service connection for hypertension.  

Although the veteran also appealed the evaluation assigned 
for the postoperative residuals of a pilonidal cyst, during 
the pendency of the appeal an increased evaluation was 
granted and the veteran withdrew his appeal with respect to 
this issue.


FINDING OF FACT

The claim for service connection for hypertension is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
hypertension because it originated in service.  He contends 
that while his hypertension was not diagnosed until several 
years after his separation from service it should have been 
diagnosed in service, and would have been had sufficient 
testing been performed.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service incurrence of hypertension may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a preliminary matter, however, the Board must determine 
whether the veteran has presented evidence of a well-grounded 
claim; that is, whether he has presented a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 8 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, at 92; Tirpak, 
at 610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995). 

The veteran's service medical records show systolic blood 
pressure readings no higher than 140.  Diastolic blood 
pressure readings were 90 or above on examinations on July 
13, 1981 (132/96), May 27, 1983 (122/98), October 27, 1987 
(140/90), October 20, 1987 (132/96), and November 18, 1987 
(140/90).  Service medical records do not show a diagnosis of 
hypertension.  

The post-service medical evidence of record shows that the 
veteran currently has hypertension, but it includes no 
medical evidence of a diagnosis of hypertension within one 
year after the veteran's discharge from service and no 
medical evidence suggesting that hypertension was manifested 
in service or is etiologically related to service.  

As noted above, the veteran concedes that no diagnosis of 
hypertension was made during his military service.  While the 
veteran asserts that his hypertension should have been 
diagnosed in service, he is not competent to provide this 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Since there is no medical evidence suggesting 
the presence of hypertension within one year of the veteran's 
discharge from service or suggesting that hypertension is 
etiologically related to service, the Board must conclude 
that the veteran's claim is not well grounded.  If the 
veteran is able to obtain medical evidence, such as a 
statement from a physician, supporting his contention that he 
initially manifested hypertension during service, he should 
submit such evidence to the RO and request the RO to reopen 
his claim. 





ORDER

Service connection for hypertension is denied.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

